ORDER
The above-named filed a Petition on July 3, 1996, seeking reinstatement to the practice of law in the State of South Carolina. Petitioner was suspended from the practice of law in 1989.
Following an investigation, the Petitioner received a unanimous endorsement of the Committee on Character and Fitness. After careful consideration, it is hereby ordered that Marlene T. Sipes is reinstated as a member of the South Carolina Bar.
/s/ Ernest A. Finney, Jr., C.J.
/s/ Jean H. Toal, A.J.
/s/ James E. Moore, A.J.
/s/ John H. Waller, Jr., A.J.
/s/ E.C. Burnett, III, A.J.